Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152816(12)(13)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  STEVEN M. GURSTEN,                                                                                        Joan L. Larsen,
            Plaintiff,                                                                                                Justices


  v                                                                 SC: 152816
                                                                    AGC: 0935-14
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _________________________________________/

        On order of the Chief Justice, the motions of respondent attorney for leave to file a
  response to this Court’s order of June 22, 2016, and to extend the time for doing so are
  DENIED. On further order of the Chief Justice, the motion of the Attorney Grievance
  Commission to extend the time for submitting its supplemental response is GRANTED.
  The supplemental response will be accepted as timely filed if submitted on or before
  August 19, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2016
                                                                               Clerk